
	

114 HR 3072 IH: To remove the authority of the Secretary of Energy to amend or issue new energy efficiency standards for ceiling fans.
U.S. House of Representatives
2015-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3072
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2015
			Mr. Dent (for himself, Mrs. Blackburn, Mr. Rokita, Mr. Gosar, Mr. Fleischmann, Mr. Rouzer, Mr. Joyce, Mr. Crenshaw, Mr. Murphy of Pennsylvania, and Mr. Pompeo) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To remove the authority of the Secretary of Energy to amend or issue new energy efficiency
			 standards for ceiling fans.
	
	
 1.Ceiling fan standardsSection 325(ff) of the Energy Policy and Conservation Act (42 U.S.C. 6295(ff)) is amended— (1)by striking paragraphs (5) and (6); and
 (2)by redesignating paragraph (7) as paragraph (5).  